DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites the limitation "the paper tape" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said roll" in 8.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakayama (US 6345782).
With regard to claim 1, Nakayama discloses a printer (1) comprising
a support structure [body of printer; Fig. 1] which is fixed in use, and in which a receptacle (22) [paper holder] is formed for receiving a roll of paper tape (4) which is unwound in use by rotation about an axis [Fig. 2],
a cover (30) which is hinged to said structure about a rotation axis (x) substantially parallel to the unwinding axis of said roll [Fig. 7], and which is oscillatable between a closed position [Fig. 8] and an open position [Fig. 10 and Fig. 11] in which it covers and uncovers said receptacle, respectively,
a printing device (8) carried by the support structure,
a transport roller (26) for the paper tape unwound from said roll , cooperating with the printing device; said roller being carried by the cover in such a way that it is coupled to [Fig. 8] or uncoupled from [Figs. 10 & 11] the printing device as a result of the closing or opening of the cover;
latching means (28g and 28h) configured to lock the cover in the closed position; and
at least one control member (28i) arranged on at least one flank of the cover and manually operable to disable the latching means and unlock the cover from the closed position,
the printer being characterized in that
said at least one control member is connected to at least one operating element (28g and 28h) arranged on at least one flank of the cover [Fig. 7] and hinged to said cover about an axis (axis of lever 280) substantially parallel to the rotation axis of the cover, 
wherein said at least one operating element is configured to engage at least one striker element (21g and 21h) arranged on at least one flank of the support structure [Fig. 7-11], said at least one operating element being associated at least one elastic member configured to urge said at least one operating element in a rotation direction [A torsion spring (not shown in the figure) constantly urges locking lever 280 in the direction causing the hooks to rotate forward and up against the catches; Col. 10; lines 16-27];
wherein said at least one control member is operable to rotate said at least one operating element in a rotation direction [To release the lock, end 28i of the locking lever 280 is raised, thereby causing the hook on the bottom end of the locking lever 280 to rotate downward and disengage the catch; Col. 10; lines 35-38].
	With regard to claim 2, wherein said at least one operating element comprises a pair of operating elements (28g and 28h) arranged on opposite flanks of the cover [Fig. 7] and fixed to each other by a connection element (280), wherein said at least one striker element comprises a pair of striker elements (21g and 21h) arranged on opposite flanks of the support structure [Fig. 7], said pair of operating elements being configured to engage said pair of striker elements [Col. 10; lines 16-27].
With regard to claim 3, wherein said at least one operating element comprises at least one latching element (28g and 28h) configured to engage said at least one striker element (21g and 21h) to lock the cover in the closed position, 
wherein said at least one elastic member is configured to urge said at least one latching element in a rotation direction concordant with the rotation direction of the cover from the open position to the closed position [Fig. 8] ,
wherein said at least one control member is operable to rotate said at least one latching element in a rotation direction concordant with the rotation direction of the cover from the closed position to the open position, to disengage said at least one latching element from said at least one striker element [Fig. 8].
With regard to claim 4, wherein said at least one latching element comprises a hook appendage configured to latch onto said at least one striker element (28g and 28h) [hooks; Fig. 7-11] .
With regard to claim 7, wherein said at least one control member is rotationally fixed to said at least one operating element [Fig. 8-11].
With regard to claim 8, wherein said at least one control member is capable of rotating by a given angle relative to said at least one operating element and is coupled to said at least one operating element by means of said at least one elastic member [Fig. 8].
It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
With regard to claim 9, wherein said at least one control member is formed by at least one control lever (280) [locking lever] hinged to said cover about the axis of said at least one operating element [axis of lever 280, which corresponds to the axis of latches 28g and 28h].

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US 6345782) as applied to claim 1 above, and further in view of Takabatake (US 8179411).
With regard to claim 5, Nakayama’s modified printer discloses all the limitations of claim 1, but does not disclose wherein said at least one operating element comprises at least one cam profile  configured to cooperate with said at least one striker element to cause the cover to rotate relative to the support structure when said at least one operating element is subjected to a rotation relative to the cover according to a rotation direction concordant with the rotation direction of the cover from the closed position to the open position.
However, Takabatake teaches a cam profile for the locking/unlocking element (75) [holder; Fig. 12A-12D]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to comprise at least one cam profile with the printer of Nakayama since the cam may turn within a limited range.
With regard to claim 6, Nakayama’s modified printer discloses all the limitations of claim 5, and Nakayama also discloses wherein said at least one operating element comprises at least one latching element (28g and 28h) configured to engage said at least one striker elements (21g and 21h) to lock said cover in the closed position [Fig. 8],
wherein said at least one resilient member is configured to urge said at least one coupling element in a rotation direction concordant with the rotation direction of the cover from the open position to the closed position [A torsion spring (not shown in the figure) constantly urges locking lever 280 in the direction causing the hooks to rotate forward and up against the catches; Col. 10; lines 16-27],
wherein said at least one control member is operable to rotate said at least one latching element in a rotation direction concordant with the rotation direction of the cover from the closed position to the open position, to disengage said at least one latching element from said at least one striker element [Fig. 8], and wherein said at least one latching element is configured to engage a first surface of said at least one striker element to engage said at least one striker element [Fig. 8], and Takabatake discloses wherein said at least one cam profile is configured to engage a second surface of said at least one striker element (58), said first and second surfaces being arranged on opposite sides of said at least one striker element [Fig. 6].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853